office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b01 jmgoldberg bhweaver cc ita b04 jpbaumgarten presp-123720-13 uilc date date to kelly h myers small_business self-employment from associate chief_counsel passthroughs special industries third party communication none date of communication not applicable subject interactions of sec_469 and sec_121 of the internal_revenue_code this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue what is the treatment of suspended passive_activity_losses from a passive rental_activity formerly used as a taxpayer’s principal_residence under sec_469 of the internal_revenue_code code if gain from the sale of the property to an unrelated party is excluded from the taxpayer’s gross_income under sec_121 of the code conclusion gain excluded from gross_income under sec_121 of the code is not an item of passive_activity_gross_income for purposes of sec_469 therefore the excluded gain does not offset suspended passive_activity_losses to the extent that the losses from the rental_activity including the suspended passive_activity_losses exceed any net_income or gain for the taxable_year of the disposition from all other passive activities the losses will be treated as not from a passive_activity presp-123720-13 facts individual a buys a principal_residence for dollar_figure and owns and uses the residence as his principal_residence for years before converting the residence into a rental property individual a then converts the property to a rental_activity that is a’s only passive_activity for purposes of sec_469 during each year that the property is rented it produces dollar_figure net losses that are disallowed as passive losses under sec_469 within three years of renting the property a sells the entire property to an unrelated third party for dollar_figure realizing a net gain on the sale of dollar_figure not taking into account the dollar_figure suspended passive losses a’s dollar_figure of gain from the sale of the property is excluded from a’s gross_income as provided under sec_121 law sec_469 of the code provides in part that the passive_activity_loss of an individual shall not be allowed sec_469 provides in part that a loss from an activity disallowed under sec_469 is treated as a deduction allocable to such activity in the next taxable_year such disallowed losses are commonly referred to as suspended passive_activity_losses sec_469 of the code provides that if a taxpayer sells his entire_interest in a passive_activity to an unrelated party and all gain_or_loss realized is recognized then the excess of any loss from such activity for such taxable_year over any net_income or gain for such taxable_year from all other passive activities shall be treated as a loss which is not from a passive_activity sec_1_469-2t of the income_tax regulations regulations provides except as otherwise provided in the regulations under sec_469 passive_activity_gross_income for a taxable_year includes an item_of_gross_income if and only if such income is from a passive_activity sec_1_469-2t of the regulations provides that except as otherwise provided in the regulations under sec_469 any gain recognized upon the sale exchange or other_disposition a disposition of an interest in property used in an activity at the time of the disposition the gain is treated as gross_income from such activity for the taxable_year or years in which it is recognized if the activity is a passive_activity of the taxpayer for the taxable_year of the disposition the gain is treated as passive_activity_gross_income for the taxable_year or years in which it is recognized and if the activity is not a passive_activity of the taxpayer for the taxable_year of the disposition the gain is treated as not from a passive_activity presp-123720-13 sec_61 of the code provides that except as otherwise provided gross_income means all income from whatever source derived including gains derived from dealings in property sec_1001 of the code provides the gain from the sale of other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 of the code provides that except as otherwise provided the entire amount of the gain_or_loss determined under this section on the sale_or_exchange of property shall be recognized sec_1_1002-1 of the regulations provides in part that the exceptions from the general_rule requiring the recognition of all gains and losses like other exceptions from a rule_of taxation of general and uniform application are strictly construed and do not extend either beyond the words or the underlying assumptions and purposes of the exception sec_1_1002-1 provides in part that exceptions to the general_rule are made for example by sec_351 sec_354 sec_361 sec_371 sec_371 sec_721 sec_1031 sec_1035 and sec_1036 these sections describe certain specific exchanges of property in which at the time of the exchange particular differences exist between the property parted with and the property acquired but such differences are more formal than substantial section d of the regulations provides that ordinarily to constitute an exchange there must be a reciprocal transfer of property as distinguished from a transfer of property for a money consideration only sec_121 provides that gross_income shall not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating years or more sec_121 provides in part that the amount of gain excluded from gross_income under subsection a with respect to any sale_or_exchange shall not exceed dollar_figure or dollar_figure in the case of a husband and wife filing a joint_return analysis sec_121 is an exclusion provision for gain realized under sec_1001 and recognized under sec_1001 specifically sec_121 provides gross_income shall not include gain from the sale_or_exchange presp-123720-13 sec_121 is not a nonrecognition_provision for property exchanges nonrecognition code sections generally provide no gain_or_loss shall be recognized the sale of a principal_residence is not an exchange of reciprocal property in which particular differences exist between the property parted with and the property acquired but such differences are more formal than substantial rather a sale of a principal_residence is a transfer of property for money consideration and as such gain realized on the sale is recognized in the year of the sale sec_121 is simply an exclusion provision for gain that is realized and recognized in the year_of_sale in these facts because dollar_figure of gain realized is recognized upon the sale of individual a’s entire_interest in a passive_activity to an unrelated party sec_469 applies therefore to the extent that that the suspended passive_activity_losses exceed any net_income or gain for the taxable_year of the disposition from all other passive activities the dollar_figure losses will be treated as not from a passive_activity under sec_469 because the dollar_figure gain on the sale of the residence is excluded from individual a’s gross_income under sec_121 it is not an item of passive_activity_gross_income for purposes of sec_469 therefore the excluded gain from the sale will not offset the dollar_figure suspended passive_activity_losses from the property case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions curt wilson curt wilson associate chief_counsel passthroughs and special industries
